MEMORANDUM **
Xin Cheng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of her applications for asylum, withholding of removal, and relief under the Convention Against Torture. We dismiss the petition for review for lack of jurisdiction.
The only issue appealed by Cheng to the BIA was the IJ’s conclusion that her asylum application did not comply with the one-year filing deadline of 8 U.S.C. § 1158(a)(2)(B). We lack jurisdiction to review the IJ’s findings that Cheng did not meet this requirement or demonstrate exceptional circumstances. See id. § 1158(a)(3); Molino-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
Cheng did not submit her remaining contentions to the BIA. We therefore cannot consider them. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (exhaustion is mandatory and jurisdictional).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Cheng’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.